For the reasons assigned in the consolidated cases of Tangipahoa Bank  Trust Co. in Liquidation v. Guwang and Tangipahoa Bank  Trust Co. in Liquidation v. Arthur et al., La.App., 15 So.2d 148.
It is ordered that the judgment herein appealed from be and the same is avoided, reversed and set aside, and it is now ordered that the above case be remanded to the City Court of Hammond to be proceeded with according to law and the views herein expressed; cost of the appeal to be paid by the defendants, and all other cost to await the final termination of the case.